DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9, 14-22, 25, 27-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulthard et al (US 2010/0305490).
Regarding Claim 1, Coulthard discloses a dressing (1700, Fig. 17) for treating a tissue site (¶ [0117]), comprising:
a fluid transport layer (absorbent layer 228, Fig. 17) comprising a first side (bottom of layer 228, Fig. 17) and a second side (top of layer 228, Fig. 17) configured to be in fluid communication with the tissue site (¶ [0115-0117], Fig. 17), the first side of 
an offloading layer (absorbent layer 1740, Fig. 17) in fluid communication with the fluid transport layer (228, Fig. 17; ¶ [0115]), the offloading layer (1740, Fig. 17) comprising a force offloading region (center of layer 1740, Fig. 17) and a target region (periphery of layer 1740, Fig. 17; ¶ [0070-0072]; the holes in the diverter layer 232 will divert fluid from the absorbent layer 228 to the periphery of layer 1740); and
a liquid deflector (diverter layer 232, Fig. 17) positioned between the second side of the fluid transport layer (top of layer 228, Fig. 17) and the offloading layer (1740, Fig. 17), the liquid deflector (232, Fig. 17) configured to deflect a liquid from the tissue site into contact with the target region of the offloading layer (1740, Fig. 17; ¶ [0070-0072, 0104]; the holes in the diverter layer 232 will divert fluid from the absorbent layer 228 to the periphery of layer 1740).
Regarding Claim 2, Coulthard discloses the fluid transport layer (228, Fig. 17) comprises a fluid permeable material (¶ [0066]).
Regarding Claim 3, Coulthard discloses the fluid transport layer (228, Fig. 17) is adapted to wick the liquid along the fluid transport layer (228, Fig. 17) in a lateral direction normal to a thickness of the fluid transport layer (228, Fig. 17; ¶ [0066-0068]; the nature of the absorbent material will result in at least some lateral wicking of fluid, and the diverter layer in combination with negative pressure also assists in assuring fluid is pulled laterally within the absorbent layer).
Regarding Claim 6, Coulthard discloses the offloading layer (1740, Fig. 17) comprises a superabsorbent material (¶ [0066, 0115]).
Claim 8, Coulthard discloses the force offloading region (center of 1740, Fig. 17) is adapted to be substantially free of contact with the liquid (¶ [0070-0072, 0104]; the holes in the diverter layer 232 will divert fluid from the absorbent layer 228 to the periphery of layer 1740; as such, the center of the layer will be substantially free of contact with the liquid for the majority of the use of the dressing).
Regarding Claim 9, Coulthard discloses the offloading layer (1740, Fig. 17) comprises an absorbent material positioned at least in the target region (periphery of 1740, Fig. 17; ¶ [0066, 0115]).
Regarding Claim 14, Coulthard discloses the offloading layer (1740, Fig. 17) comprises a substantially continuous sheet of an absorbent material (¶ [0066, 0115]).
Regarding Claims 15 and 16, Coulthard discloses the target region (periphery of 1740, Fig. 17) is positioned around the force offloading region (center of 1740, Fig. 17) and at a periphery of the force offloading region (center of 1740, Fig. 17).
Regarding Claim 17, Coulthard discloses the force offloading region (center of 1740, Fig. 17) is adapted to cover the tissue site, and wherein the target region (periphery of 1740, Fig. 17) is adapted to be positioned at a periphery of the tissue site (¶ [0115-0117]). 
Regarding Claim 18, Coulthard discloses the liquid deflector (232, Fig. 17) comprises a substantially liquid-impermeable material (¶ [0069]).
Regarding Claim 19, Coulthard discloses the liquid deflector comprises a substantially continuous sheet (¶ [0069] indicates the diverter layer does not need holes, and that when the diverter layer is permeable to gas but impermeable to liquids, 
Regarding Claim 20, Coulthard discloses the liquid deflector (232, Fig. 17) is configured to deflect the liquid away from the force offloading region (center of 1740, Fig. 17; ¶ [0070-0072]; the holes in the diverter layer 232 will divert fluid from the absorbent layer 228 to the periphery of layer 1740).
Regarding Claim 21, Coulthard discloses the liquid deflector (232, Fig. 17) is adapted to be positioned between the offloading layer (1740, Fig. 17) and the tissue site (¶ [0115-0117]).
Regarding Claim 22, Coulthard discloses the liquid deflector (232, Fig. 17) comprises a first portion (center of 232, Fig. 17) adapted to cover the force offloading region of the offloading layer (center of 1740, Fig. 17) and a second portion (periphery with openings of 232, Fig. 17) adapted to cover the target region of the offloading layer (periphery of 1740, Fig. 17), an opening (holes 247, not labeled in Fig. 17) being disposed through the second portion of the liquid deflector (periphery of 232, Fig. 17) for providing fluid communication to the target region (periphery of 1740, Fig. 17).
Regarding Claim 25, Coulthard discloses the liquid deflector (232, Fig. 17) has a surface area smaller than a surface area of the offloading layer (1740, Fig. 17; since the layers are the same size, but the deflector 232 has holes, the surface area of the deflector will necessarily be smaller than the offloading layer).
Regarding Claim 27, Coulthard discloses a sealing member (cover 244, Fig. 17) adapted to provide a sealed space between the sealing member (244, Fig. 17) and the tissue site (¶ [0078]).
Claim 28, Coulthard discloses an enclosing layer (seal layer 1724, Fig. 17) disposed between the sealing member (244, Fig. 17) and the offloading layer (1740, Fig. 17).
Regarding Claim 29, Coulthard discloses an enclosing layer (seal layer 1724, Fig. 17), wherein the offloading layer (1740, Fig. 17) is positioned in fluid communication between the fluid transport layer (228, Fig. 17) and the enclosing layer (1724, Fig. 17).
Regarding Claim 30, Coulthard discloses the enclosing layer (1724, Fig. 17) is a non-wicking layer (¶ [0056, 0116]).
Regarding Claim 32, Coulthard discloses a dressing guide indicator (tubing adapter 1740, Fig. 17; ¶ [0116]) visible on a side of the dressing (1700, Fig. 17) adapted to face away from the tissue site (¶ [0115-0117]), the dressing guide indicator (tubing adapter 1740, Fig. 17) substantially centered on the offloading region of the offloading layer (center of absorbent layer 1740, Fig. 17; the location of the tubing adapter can assist in placing the dressing optimally on a wound).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al (US 2010/0305490) in view of Li et al (US 6806214).
Regarding Claims 4 and 5, Coulthard is silent whether the first side of the fluid transport layer is a hydrophilic side and the second side of the fluid transport layer is a hydrophobic side, wherein the hydrophilic side comprises a fibrous surface adapted to acquire the liquid from the tissue site, and wherein the hydrophobic side comprises a directional grain adapted to wick the liquid along the directional grain.
Li teaches an absorbent material, thus being in the same field of endeavor, with a first fibrous hydrophilic side (10B, Fig. 1; Col. 1 lines 47-48) with a fibrous surface adapted to acquire the liquid from the tissue site (Col. 1 lines 47-48, Col. 2 lines 53-66; the hydrophilic side is adapted to acquire liquid from a tissue site even though it is not 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid transport layer of Coulthard to have a first fibrous hydrophilic side adapted to acquire the liquid from the tissue site and a second hydrophobic side comprising a directional grain adapted to wick the liquid along the directional grain, as taught by Li (Fig. 1, Col. 2 lines 53-66). This structure acts as a one-way transport system away from the tissue site towards the center of the dressing, improving comfort by keeping fluid from flowing back towards the tissue site (as motivated by Li Col. 2 lines 63-66). This can assist in preventing maceration or infection of the tissue site.
Claims 7, 10, 11, and 52-67 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al (US 2010/0305490) in view of Dodge et al (US 2005/0058810).
Regarding Claim 7, Coulthard further discloses the target region of the offloading layer (periphery of 1740, Fig. 17) is adapted to expand normal to the fluid transport layer (228, Fig. 17) upon contact with the liquid (¶ [0066]; the layer will expand when absorbing fluid since the layer can comprise superabsorbent materials, which swell 
Coulthard is silent whether the force offloading region of the offloading layer is adapted to be substantially free of expansion.
Dodge teaches profiled absorbent composites usable in wound dressings (¶ [0033]), thus being in the same field of endeavor of absorbent wound dressings, where the absorbent composite has more superabsorbent material in a target region and not in a non-target region (¶ [0025, 0031], Claim 20; the superabsorbent polymer can be placed only within the target region of the absorbent composite, including in the periphery of the composite). This increases the absorbent capacity in the target region (¶ [0021, 0025]) and reduces manufacturing costs by only adding superabsorbent polymers to the target region (¶ [0025]).
Therefore, it would have been obvious to modify the offloading layer to have superabsorbent material in the target region and not in the force offloading region, as taught by Dodge (¶ [0025, 0031]). This increases the absorbent capacity in the target region (¶ [0021, 0025]) and reduces manufacturing costs by only adding superabsorbent polymers to the target region (¶ [0025]). This is further motivated by Coulthard who seeks to prevent the center of the liquid-air separator from becoming saturated, as this prevents further reduced pressure application to the wound (¶ [0076]). By increasing the absorbent capacity in the target, peripheral region of layer 1740 of Coulthard/Dodge, the center of the liquid-air separator will take longer to become saturated, allowing negative pressure to function for longer. The combination of Coulthard/Dodge will result in the force offloading region of the offloading layer being 
Regarding Claims 10 and 11, Coulthard further discloses the offloading layer (1740, Fig. 17) comprises an absorbent material (¶ [0066]).
Coulthard is silent whether the target region has more of the absorbent material than the force offloading region, and wherein the target region is more absorbent than the force offloading region.
Dodge teaches profiled absorbent composites usable in wound dressings (¶ [0033]), thus being in the same field of endeavor of absorbent wound dressings, where the absorbent composite has more absorbent material in a target region than a non-target region (¶ [0025, 0031], Claim 20; the superabsorbent polymer can be placed only within the target region of the absorbent composite, including in the periphery of the composite). This increases the absorbent capacity in the target region (¶ [0021, 0025]) and reduces manufacturing costs by only adding superabsorbent polymers to the target region (¶ [0025]).
Therefore, it would have been obvious to modify the offloading layer to have more of the absorbent material in the target region than in the force offloading region, as taught by Dodge (¶ [0025, 0031]). This increases the absorbent capacity in the target region (¶ [0021, 0025]) and reduces manufacturing costs by only adding superabsorbent polymers to the target region (¶ [0025]). This is further motivated by Coulthard who seeks to prevent the center of the liquid-air separator from becoming saturated, as this prevents further reduced pressure application to the wound (¶ [0076]). By increasing the absorbent capacity in the target, peripheral region of layer 1740 of 
Regarding Claim 52, Coulthard discloses a method of offloading a force at a tissue site, comprising:
positioning an offloading layer (1740, Fig. 17) at the tissue site (¶ [0115-0117]), the offloading layer (1740, Fig. 17) comprising a force offloading region (center of 1740, Fig. 17) and a target region (periphery of 1740, Fig. 17; ¶ [0070-0072]; the holes in the diverter layer 232 will divert fluid from the absorbent layer 228 to the periphery of layer 1740), the target region (periphery of 1740, Fig. 17) being positioned at a periphery of the tissue site (¶ [0115-0117]); and
expanding at least the target region (periphery of 1740, Fig. 17) of the offloading layer (1740, Fig. 17; ¶ [0066]; the layer will expand when absorbing fluid since the layer can comprise superabsorbent materials, which swell when they absorb fluid).
Coulthard is silent whether the target region is expanded more than the force offloading region.
Dodge teaches profiled absorbent composites usable in wound dressings (¶ [0033]), thus being in the same field of endeavor of absorbent wound dressings, where the absorbent composite has more absorbent material in a target region than a non-target region (¶ [0025, 0031], Claim 20; the superabsorbent polymer can be placed only within the target region of the absorbent composite, including in the periphery of the composite). This increases the absorbent capacity in the target region (¶ [0021, 0025]) and reduces manufacturing costs by only adding superabsorbent polymers to the target 
Therefore, it would have been obvious to modify the offloading layer of Coulthard to have more of the superabsorbent material in the target region than in the force offloading region so that the target region expands more than the force offloading region, as taught by Dodge (¶ [0025, 0031]). This increases the absorbent capacity in the target region (¶ [0021, 0025]) and reduces manufacturing costs by only adding superabsorbent polymers to the target region (¶ [0025]). This is further motivated by Coulthard who seeks to prevent the center of the liquid-air separator from becoming saturated, as this prevents further reduced pressure application to the wound (¶ [0076]). By increasing the absorbent capacity in the target, peripheral region of layer 1740 of Coulthard/Dodge, the center of the liquid-air separator will take longer to become saturated, allowing negative pressure to function for longer.
Regarding Claim 53, Coulthard further discloses at least the target region of the offloading layer (periphery of 1740, Fig. 17) is adapted to expand upon contact with a liquid (¶ [0066]; the layer will expand when absorbing fluid since the layer can comprise superabsorbent materials, which swell when they absorb fluid).
Regarding Claim 54, Coulthard further discloses the offloading layer (1740, Fig. 17) comprises an absorbent material positioned at least in the target region (periphery of 1740, Fig. 17; ¶ [0066]).
Regarding Claim 55, Coulthard further discloses the target region of the offloading layer (periphery of 1740, Fig. 17) is positioned around the periphery of the tissue site (¶ [0115-0117]).
Claim 56, Coulthard/Dodge discloses the combination as set forth above for Claim 52. The combination of Coulthard/Dodge will also teach the offloading region being substantially free of expansion after expanding the target region of the offloading layer. Since the offloading layer (1740, Fig. 17 of Coulthard) has been modified based on the teachings of Dodge to only have superabsorbent particles in the target region (periphery of 1740, Fig. 17 of Coulthard), the expansion will occur primarily in the target region due to the swelling of the superabsorbent particles when they come in contact with liquid. Since there are no superabsorbent particles in the offloading, center region of the layer, there will be substantially no expansion in that area.
Regarding Claim 57, Coulthard further discloses expanding at least the target region of the offloading layer (periphery of 1740, Fig. 17) comprises increasing a thickness of at least the target region of the offloading layer (periphery of 1740, Fig. 17) in a direction normal to the tissue site (¶ [0066]; the layer will expand when absorbing fluid since the layer can comprise superabsorbent materials, which swell when they absorb fluid, and this expansion will result in at least some increase in thickness of the target region).
Regarding Claim 58, Coulthard further discloses expanding at least the target region of the offloading layer (periphery of 1740, Fig. 17) comprises deflecting a liquid from the tissue site into contact with the target region (periphery of 1740, Fig. 17; ¶ [0070-0072]; the holes in the diverter layer 232 will divert fluid from the absorbent layer 228 to the periphery of layer 1740).
Regarding Claim 59, Coulthard further discloses expanding at least the target region of the offloading layer (periphery of layer 1740, Fig. 17) comprises positioning a 
Regarding Claim 60, Coulthard further discloses the liquid deflector (232, Fig. 17) is further configured to deflect the liquid from the tissue site away from the force offloading region (center of 1740, Fig. 17; ¶ [0070-0072]; the holes in the diverter layer 232 will divert fluid from the absorbent layer 228 to the periphery of layer 1740 and away from the center of layer 1740).
Regarding Claim 61, Coulthard further discloses covering the force offloading region of the offloading layer (center of 1740, Fig. 17) with the liquid deflector (232, Fig. 17).
Regarding Claim 62, Coulthard further discloses covering the force offloading region (center of 1740, Fig. 17) and the target region of the offloading layer (periphery of 1740, Fig. 17) with the liquid deflector (232, Fig. 17), the liquid deflector (232, Fig. 17) comprising an opening (holes 247, not labeled in Fig. 17) disposed through at least a portion of the liquid deflector (232, Fig. 17) covering the target region (periphery of 1740, Fig. 17).
Regarding Claim 63, Coulthard/Dodge is silent whether the target region of the offloading layer extends beyond a periphery of the liquid deflector such that the liquid is deflected around the periphery of the liquid deflector and into contact with the target region.

Regarding Claim 64, Coulthard further discloses the target region of the offloading layer (periphery of 1740, Fig. 17) is positioned at a periphery of the liquid deflector (232, Fig. 17; the periphery of both layers overlap, so the target region is positioned at the periphery of the liquid deflector).
Regarding Claim 65, Coulthard further discloses the liquid deflector (232, Fig. 17) comprises a liquid impermeable material (¶ [0069]).
Regarding Claim 66, Coulthard further discloses positioning a fluid transport layer (absorbent layer 228, Fig. 17) between the tissue site (¶ [0115-0117]) and the liquid deflector (232, Fig. 17); and wicking the liquid from the tissue site along the fluid transport layer (228, Fig. 17) in a lateral direction normal to a thickness of the fluid transport layer (228, Fig. 17; ¶ [0066-0068]; the nature of the absorbent material will result in at least some lateral wicking of fluid, and the diverter layer in combination with 
Regarding Claim 67, Coulthard further discloses the fluid transport layer (228, Fig. 17) is fluid permeable (¶ [0066]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al (US 2010/0305490) in view of Raidel et al (US 2007/0135787).
Regarding Claims 12 and 13, Coulthard is silent whether a portion of the offloading layer is removed in the force offloading region, wherein the offloading layer comprises a plurality of perforations disposed through the offloading layer in the force offloading region, the target region being substantially free of perforations.
Raidel teaches an absorbent article, thus being in the same field of endeavor, with apertures (20, Fig. 2; the apertures are formed by intersecting slits and as such can be considered perforations as well as areas where a portion of the layer has been removed) provided in the central portion of the absorbent layer (16, Fig. 2). The apertures increase the distribution of fluid throughout as well as through the absorbent layer (¶ [0068]).
Therefore, it would have been obvious to modify the offloading layer in the force offloading region to comprise a plurality of perforations that have a portion of the offloading layer removed within, where the target region is substantially free of perforations, as taught by Raidel (Fig. 2). This increases the distribution of fluid both throughout as well as through the offloading layer (as motivated by ¶ [0068]) and will assist in Coulthard’s goal of extending the life of the dressing by preventing premature saturation of the port area of the dressing (¶ [0076]).
Claims 23, 24, 26, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al (US 2010/0305490).
Regarding Claim 23, Coulthard is silent whether the target region of the offloading layer is adapted to extend beyond a periphery of the liquid deflector such that the liquid from the tissue site is directed around the periphery of the liquid deflector.
However, one of ordinary skill in the art would be motivated, based on the disclosure of Coulthard, to modify the offloading layer (1740, Fig. 17) to extend beyond a periphery of the liquid deflector (232, Fig. 17). This modification would be obvious to try to one of ordinary skill in the art because Coulthard indicates that “the components of the dressing 1700 may be sized such that any of the components may come into contact with the tissue site” (¶ [0117]). Modifying layer 1740 to come into contact with the tissue site will result in the target region of the offloading layer 1740 extending beyond a periphery of the liquid deflector 232, and as such liquid will be at least somewhat directed around the periphery of the liquid deflector due to the impermeability of the material of the deflector.
Regarding Claim 24, Coulthard further discloses the liquid deflector (232, Fig. 17) is adapted to cover the offloading region of the offloading layer (center of 1740, Fig. 17).
Coulthard is silent whether the target region of the offloading layer is adapted to be positioned around a periphery of the liquid deflector.
However, one of ordinary skill in the art would be motivated, based on the disclosure of Coulthard, to modify the offloading layer (1740, Fig. 17) to extend beyond a periphery of the liquid deflector (232, Fig. 17). This modification would be obvious to 
Regarding Claim 26, Coulthard is silent whether the liquid deflector comprises a surface area between about 50% to about 80% of a surface area of the offloading layer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Coulthard to have the liquid deflector have a surface area between about 50% and about 80% of a surface area of the offloading layer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Coulthard would not operate differently with a liquid deflector surface area between about 50% to about 80% of a surface area of the offloading layer and since a smaller surface area liquid deflector will still deflect fluid towards the periphery of the offloading layer the device would function appropriately with the claimed liquid deflector surface area size. Further, applicant places no criticality on the range claimed, 
Regarding Claim 31, Coulthard is silent whether a periphery of the fluid transport layer is coupled to a periphery of the enclosing layer defining an offloading enclosure surrounding the offloading layer between the fluid transport layer and the enclosing layer. 
However, one of ordinary skill in the art would be motivated, based on the disclosure of Coulthard, to modify the fluid transport layer (228, Fig. 17) to be the same size as the enclosing layer (1724, Fig. 17). This modification would be obvious to try to one of ordinary skill in the art because Coulthard indicates that “the components of the dressing 1700 may be sized such that any of the components may come into contact with the tissue site” (¶ [0117]). Sizing the fluid transport layer (228, Fig. 17) to come into contact with the tissue site would result in the fluid transport layer and the seal layer 1724 being the same size, and as such the periphery of both layers would be coupled to one another forming an offloading enclosure surrounding the offloading layers and other intervening layers.
Regarding Claim 33, Coulthard discloses a color change dye (indicator ¶ [0086]) adapted to change color when in contact with liquid (¶ [0086]).
Coulthard does not disclose the color change dye is positioned substantially centered on the offloading region of the offloading layer and visible on a side of the dressing adapted to face away from the tissue site.
However, one of ordinary skill in the art would be motivated, based on the disclosure of Coulthard, to modify the color change dye to be positioned substantially 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JESSICA R ARBLE/           Examiner, Art Unit 3781